Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillbratt (US 2012/0215056) in view of Lyons (US 2014/0079235).

Regarding claim 1, Hillbratt teaches A method for operating a hearing device having active noise cancelling for suppression of noise signals having at least one frequency component (Hillbratt ¶0064, “noise reduction system”), which comprises the step of: providing an audiogram (Hillbratt figures 5-6 and ¶0056, specifying a hearing threshold of a user of the hearing device (Hillbratt figures 5-6, Target threshold level) in dependence on frequency (Hillbratt ¶0046, “the recipient or third party may repeatably send signals to the hearing device at a specific frequency until the desired response from the recipient is obtained. During this procedure, the recipient indicates if a sound is perceived at a specific frequency”), the audiogram is used to determine which frequency components of noise are audible to the user and which are not audible (Hillbratt ¶0046, “indicates if a sound is perceived at a specific frequency”); and operating noise suppression selectively by suppressing audible frequency components of the noise and by not suppressing inaudible frequency components of the noise (Hillbratt ¶0064, “allows the recipient or a third party to use an external device to control the setting of the noise reduction system”), however does not explicitly teach operating noise suppression selectively by suppressing audible frequency components of the noise and by not suppressing inaudible frequency components of the noise.

Lyons teaches noise suppression selectively by suppressing audible frequency components of the noise and by not suppressing inaudible frequency components of the noise (Lyons figure 2 and ¶0028).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lyon to improve the known method of Hillbratt to achieve the predictable result of optimizing noise reduction based on a user’s hearing capabilities.

Regarding claim 2, Hillbratt in view of Lyons teaches wherein an operation of the noise suppression is amplitude-selective, by not suppressing the frequency components which have a level below the hearing threshold, so that only the frequency components in which the level is above the hearing threshold are actively suppressed (Lyons figure 2 and ¶0028, “level of noise cancellation that is applied to the associated frequency range”).

Regarding claim 4, Hillbratt in view of Lyons teaches wherein: the audiogram has at least one dead region within which the hearing threshold is above a minimum level in each case (Hillbratt figures 5-6); and an operation of the noise suppression is frequency-selective (Lyons figure 2), by not suppressing the frequency components which are disposed within the at least one dead region of the audiogram, so that only the frequency components which are not within the at least on dead region of the audiogram are actively suppressed (Lyons figure 2, user can select which frequency to suppress and also the amount of suppression).

Regarding claim 5, Hillbratt teaches wherein a local maximum of the hearing threshold is disposed within said at least one dead region (Hillbratt figures 5-6).

Regarding claim 6, Hillbratt in view of Lyons teaches wherein the noise suppression suppresses intrusive ambient noise by recording the intrusive ambient noise with an external microphone of the hearing device and outputting it in inverted 

Regarding claim 8, Hillbratt in view of Lyons teaches wherein the audiogram specifies the hearing threshold in a frequency range from at least 10 Hz to at most 20 kHz (Hillbratt figures 5-6).

Regarding claim 9, Hillbratt in view of Lyons teaches wherein a frequency range for speech is not suppressed by the active noise cancelling (Lyons figure 2, user can select which frequency to suppress and also the amount of suppression).

Regarding claim 10, Hillbratt teaches A hearing device, comprising: a controller configured to perform a method of operating the hearing device having active noise cancelling for suppression of noise signals having at least one frequency component (Hillbratt ¶0064, “noise reduction system”), the method comprises the step of: providing an audiogram (Hillbratt figures 5-6 and ¶0056, “target audiogram 207”) specifying a hearing threshold of a user of the hearing device (Hillbratt figures 5-6, Target threshold level) in dependence on frequency (Hillbratt ¶0046, “the recipient or third party may repeatably send signals to the hearing device at a specific frequency until the desired response from the recipient is obtained. During this procedure, the recipient indicates if a sound is perceived at a specific , the audiogram is used to determine which frequency components of noise are audible to the user and which are not audible (Hillbratt ¶0046, “indicates if a sound is perceived at a specific frequency”); and operating noise suppression selectively by suppressing audible frequency components of the noise and by not suppressing inaudible frequency components of the noise (Hillbratt ¶0064, “allows the recipient or a third party to use an external device to control the setting of the noise reduction system”), however does not explicitly teach operating noise suppression selectively by suppressing audible frequency components of the noise and by not suppressing inaudible frequency components of the noise.

Lyons teaches noise suppression selectively by suppressing audible frequency components of the noise and by not suppressing inaudible frequency components of the noise (Lyons figure 2 and ¶0028).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lyon to improve the known method of Hillbratt to achieve the predictable result of optimizing noise reduction based on a user’s hearing capabilities.

Regarding claim 11, Hillbratt in view of Lyons teaches wherein said controller has a signal processor for modifying input signals to compensate for a hearing impairment of the user (Lyons figure 4).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillbratt (US 2012/0215056) in view of Lyons (US 2014/0079235) in further view of Rhode (US 7010131).

Regarding claim 3, Hillbratt in view of Lyons does not explicitly teach defining a maximum level which specifies a power limit of the hearing device; and not suppressing the frequency components having the level which is above the maximum level.

Rhode teaches defining a maximum level which specifies a power limit of the hearing device; and not suppressing the frequency components having the level which is above the maximum level (Rhode Col 1 lines 25-45, “This signal range limits the maximum sine wave that may be delivered to the headphone to about 0.707 volts rms and limits the maximum power,” since no signal is delivered if exceeded maximum power, no suppression will be performed).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Rhode to improve the known method of Hillbratt in view of Lyons to achieve the predictable result of preventing damage to the hearing device.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillbratt (US 2012/0215056) in view of Lyons (US 2014/0079235) in further view of Bernier (US 2018/0021176).

Regarding claim 7, Hillbratt in view of Lyons does not explicitly teach wherein the noise suppression has an active occlusion reduction which suppresses intrusive noise arising from an occlusion in a user's auditory canal, by recording the intrusive noise with an internal microphone of the hearing device in the user's auditory canal and outputting it in inverted form via a receiver of the hearing device.

Bernier teaches wherein the noise suppression has an active occlusion reduction which suppresses intrusive noise arising from an occlusion in a user's auditory canal, by recording the intrusive noise with an internal microphone of the hearing device in the user's auditory canal and outputting it in inverted form via a receiver of the hearing device (Bernier figure 8 and ¶0082).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Bernier to improve the known method of Hillbratt in view of Lyons to achieve the predictable result of reducing unwanted occlusion effects for the hearing device.

Response to Arguments
Applicant's arguments filed 2/21/2022 have been fully considered but they are not persuasive. Applicant argues on pages 3-4 that the teachings of the cited references Hillbratt in combination with Lyons does not lead to linking the use of an audiogram with the operation of the noise suppression since Lyons does not teach using an audiogram. .
 
Applicant argues on pages 4-5 of Remarks that the teachings of Lyons contradicts the claimed invention because Lyons teaches selective noise suppression operation based on different presets for different environments, which does not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
 
Regarding applicant’s argument on pages 5-6 of Remarks, that Hillbratt and Lyons does not teach the selective noise suppression is based on a user’s audiogram, the two references do not need to be bodily incorporated as stated above. Hillbratt teaches selective noise suppression based on an audiogram as stated in the rejection above. In addition, the claim does not recite limitations stating how the audiogram is used to operate the noise suppression, but only determining frequency component information from the audiogram and using it for selective noise suppression which can be done by a user. In summary, Hillbratt teaches obtaining an audiogram and using the information to manually adjust noise cancellation, the manually adjustable noise 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks

                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 
                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652